[Cite as State v. Plata, 2014-Ohio-449.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :      CASE NO. CA2013-05-049

                                                 :              OPINION
    - vs -                                                       2/10/2014
                                                 :

ADRIAN JOEL PLATA,                               :

        Defendant-Appellant.                     :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 12 CR 28711



David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellee

Jeffery E. Richards, 147 Miami Street, P.O. Box 536, Waynesville, Ohio 45068, for
defendant-appellant



        HENDRICKSON, P.J.

        {¶ 1} Defendant-appellant, Adrian Joel Plata, appeals his convictions in the Warren

County Court of Common Pleas for grand theft of a motor vehicle, tampering with records,

and falsification. For the reasons stated below, we affirm appellant's convictions.

        {¶ 2} On November 13, 2012, appellant was indicted on one count of grand theft of a

motor vehicle in violation of R.C. 2913.02(A)(1), one count of tampering with records in
                                                                             Warren CA2013-05-049

violation of R.C. 2913.42(A)(1), and one count of falsification in violation of R.C.

2921.13(A)(5). The charges arose out of allegations that on October 3, 2012 through

October 10, 2012, appellant, acting with purpose to deprive the owner of a motor vehicle, a

2001 Mazda Millenia (Mazda), exerted control over the vehicle without the consent of the

owner, Michael Hodge. The state also contended that on October 9, 2012, appellant

tampered with records and committed falsification when he obtained a duplicate certificate of

title (duplicate title) for the Mazda after falsely claiming that the original certificate of title (title)

had been lost.

        {¶ 3} A one-day jury trial was held on April 8, 2013. The facts, as developed during

trial, were largely disputed. Essentially, the state contended that on October 3, 2012, Plata

sold the Mazda to Hodge for $1,450 and signed the title to the vehicle over to Hodge. Hodge

did not take possession of the vehicle at this time, however, as it was inoperable. When

Hodge returned days later to retrieve the vehicle, it was gone. Appellant denied selling the

vehicle to Hodge and claimed he had merely hired Hodge to perform mechanical work on the

Mazda.

        {¶ 4} The state presented testimony from several witnesses. First, the state called

Hodge, who testified that on October 2, 2012, he saw an advertisement on Craigslist for a

Mazda Millenia for sale for $1,500. Hodge responded to the advertisement and spoke with

appellant. The two agreed to meet in Lebanon, Ohio so Hodge could inspect the vehicle. On

October 3, 2012, Hodge, along with his friend, Brandon Allen, met appellant and followed him

to a house where the vehicle was located. After inspecting the Mazda, Hodge and appellant

negotiated a sale price of $1,450. The title of the vehicle was also discussed. Hodge

explained that he inspected the title and asked for appellant's identification to ensure it

matched the vehicle. After being satisfied that title belonged to appellant and matched the

Mazda, Hodge testified he paid appellant $1,450 in cash. Hodge also testified appellant

                                                   -2-
                                                                                      Warren CA2013-05-049

signed over the title to him and provided him with a key to the Mazda. Although the title was

signed by appellant, his signature was not notarized.1 Hodge testified that because the

Mazda was currently inoperable, appellant agreed to allow Hodge to leave the vehicle at the

house in Lebanon until the necessary repairs could be completed. Hodge further testified

that he planned to have the title notarized by appellant once the repairs were complete.

        {¶ 5} According to Hodge, he arranged for his mechanic to repair the vehicle, and on

October 9, 2012, it was ready to be picked up. On that same day, Hodge and appellant

spoke by telephone. During this conversation, appellant inquired whether Hodge had gotten

the title notarized and transferred into his name. Hodge testified he told appellant that he

had not, but had planned on doing it later that day.

        {¶ 6} On the evening of October 9, 2012, Hodge, Allen, and Allen's girlfriend,

Bethany Shelton, returned to Lebanon to retrieve the Mazda. When they arrived at the

house, the Mazada was gone. Hodge contacted appellant who claimed to not know anything

about the whereabouts of the vehicle. The police were called, and Hodge filed a complaint

with the City of Lebanon Police Department. Hodge also testified that on October 10, 2012,

he went to the Bureau of Motor Vehicles to check on the status of the Mazda's title. He was

informed that the title he possessed was void because a duplicate title for the Mazda had

been issued.

        {¶ 7} Brandon Allen testified next. Allen testified he accompanied Hodge on both

October 3 and again on October 9. He stated he overheard the negotiations for the car and

witnessed Hodge giving appellant cash and appellant, in return, giving Hodge a key to the

vehicle on October 3. Allen and Shelton both also testified regarding the events of October




1. According to trial testimony, if a person brings in a title where the signature of the person selling the vehicle is
not notarized, title cannot be transferred, and the person would be turned away.
                                                         -3-
                                                                         Warren CA2013-05-049

9. Both testified that Hodge contacted appellant, who told Hodge that he did not do anything

with the car and that he should call the police.

       {¶ 8} The state also presented testimony from Detectives Josh Holbrook and John

Wetzel of the City of Lebanon Police Department who investigated Hodge's complaint.

Detective Holbrook testified that he began his investigation by reviewing appellant's

Facebook page. A print-out of appellant's Facebook page was admitted into evidence as an

exhibit. Holbrook testified appellant posted the following entry on September 22, 2012: "4

Sale/Parting out running 2.3 miller cycle supercharged engine 210hp runs great with $1500

put into it with receipts to prove it. Also nice wheels that some1 wants hmu with a offer." The

post also contained a photograph of the Mazda. In addition, Holbrook testified that on

October 3, 2012, appellant posted on Facebook: "Just sold my mazda salty af about it."

       {¶ 9} Detective Wetzel investigated Hodge's complaint by taking statements from

Hodge, Allen, Shelton, and appellant. On October 10, 2012, appellant came to the police

department and wanted to speak with Wetzel. Wetzel testified that appellant told him to "go

ahead and arrest me for stealing my own car."               Wetzel explained that he was still

investigating the complaint and had no intentions of arresting appellant at that time; however,

Wetzel did interview appellant regarding Hodge's complaint. During this interview, Wetzel

first questioned appellant about the duplicate title. According to Wetzel, appellant claimed he

had hired Hodge to work on the car and left a key with Hodge. Appellant further explained he

had signed the original title intending to sell the vehicle at a later date and had left the title in

the glove box of the car and became concerned that Hodge would have the car "re-titled" in

his name. However, by the end of the conversation, appellant's story regarding the duplicate

title changed. Appellant later told Wetzel he did not remember whether he signed the title,

and furthermore, if the title was signed, then Hodge had forged his signature. Wetzel also

testified that during the interview, he confronted appellant with his October 3 Facebook post

                                                 -4-
                                                                      Warren CA2013-05-049

which stated that he had just sold his Mazda. Appellant denied the existence of the

Facebook post and two days later the post was deleted from the account.

       {¶ 10} Both Holbrook and Wetzel participated in the arrest of appellant on October 12,

2012. The detectives testified appellant was found driving another vehicle. Upon searching

this vehicle, the duplicate title for the Mazda was found. After questioning by Wetzel,

appellant eventually revealed the location of the Mazda. The Mazda was found in a barn

behind a house in Clearcreek Township, Ohio.

       {¶ 11} Kim Brown, an employee with the Bureau of Motor Vehicles, Warren County

Title Division (BMV), also testified. Brown testified that on October 9, 2012, appellant

completed an application for a duplicate title. Both the application and the duplicate title were

admitted into evidence. Brown testified that the application indicated appellant had lost the

original title. After issuing the duplicate title, appellant asked Brown what he needed to do to

report the vehicle stolen. Brown advised appellant to contact the local police.

       {¶ 12} Appellant also testified at trial on his own behalf. Appellant's version of the

events differed from the descriptions provided by the previous witnesses. Appellant testified

his Mazda sustained significant body damage when he was involved in a collision in March

2012. According to appellant, he originally posted an advertisement on Craigslist for the

same type of vehicle, a Mazda Millenia, so that he could place "the engine in a new body and

be done with it." According to appellant, he was unable to locate a similar vehicle that he

could use for parts to fix his Mazda. Appellant testified that Hodge contacted him regarding

the Mazda and offered to repair it. He further testified the two agreed to meet so Hodge

could provide an estimate for the repairs of the car. Appellant confirmed that he and Hodge

did meet on October 3, 2012, but stated that Allen was not with him. Rather, appellant

testified Hodge had his daughter with him.         Appellant also testified Hodge offered to

purchase the Mazda when they were looking at it, but appellant declined. According to
                                               -5-
                                                                       Warren CA2013-05-049

appellant, the two then discussed Hodge's plans to repair the Mazda and the cost of those

repairs. Appellant testified it was agreed that Hodge would repair the vehicle for $400 to

$600, and that he would pay Hodge when the work was complete. According to appellant, he

never gave Hodge the title but did provide him with a key to the Mazda.

       {¶ 13} As for obtaining the duplicate title, appellant testified he sought the duplicate

title after becoming concerned that Hodge would take the signed title from the glove

compartment and claim he owned the Mazda. According to appellant, he had signed the title

in March after the accident because the insurance company was going to "collect the car."

When Hodge stopped returning appellant's calls and requests for updates on the car,

appellant testified he went back to the car and found the title was missing from the glove

compartment. As a result, appellant went to the BMV on October 9, 2012, to obtain a

duplicate title. Appellant further testified it was Brown who wrote that the title had been lost

on the application and that he had only signed it. Moreover, after his discussion with Brown,

appellant testified he felt reassured there would be no problems because the title was in his

name and Brown had indicated Hodge had an invalid title as it was not notarized. When

questioned regarding the inconsistency between his version of the events and the other

witnesses' versions, appellant stated they were lying.

       {¶ 14} After hearing all the evidence, the jury found appellant guilty on all three counts.

Appellant was sentenced to three years of community control, 90 days in the county jail with

credit for 50 days already served. Appellant appeals raising two assignments of error.

       {¶ 15} Assignment of Error No. 1:

       {¶ 16} THE TRIAL COURT ERRED BY ALLOWING INSUFFICIENT EVIDENCE AS A

MATTER OF LAW, [SIC] TO SUSTAIN THE STATE'S BURDEN OF PROOF.

       {¶ 17} In his first assignment of error, appellant asserts his conviction for grand theft of

a motor vehicle was not supported by sufficient evidence. We find no merit to this argument.
                                               -6-
                                                                        Warren CA2013-05-049

       {¶ 18} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Hoskins,

12th Dist. Warren No. CA2013-02-013, 2013-Ohio-3580, ¶ 16.                  When reviewing the

sufficiency of the evidence underlying a criminal conviction, an appellate court examines the

evidence in order to determine whether such evidence, if believed, would convince the

average mind of the defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist.

Fayette No. CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt." State v. Smith, 12th Dist. Warren Nos. CA2012-02-017 and CA2012-02-

018, 2012-Ohio-4644, ¶ 25, quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two

of the syllabus.

       {¶ 19} Appellant was charged and convicted of grand theft of a motor vehicle in

violation of R.C. 2913.02(A)(1). R.C. 2913.02(A)(1) provides: "No person, with purpose to

deprive the owner of property or services, shall knowingly obtain or exert control over either

the property or services * * * without the consent of the owner or person authorized to give

consent." In challenging the sufficiency of his conviction, appellant contends the state failed

to prove that Hodge was the owner of the Mazda. Essentially, appellant argues he had

superior right to the car over Hodge because the certificate of title was in his name. He

contends that based on R.C. 4505.04, he was the owner of the vehicle, and as the owner, he

could not be convicted of stealing "his own car."

       {¶ 20} R.C. 4505.04(B)(1) provides, in relevant part: "[N]o court shall recognize the

right, title, claim, or interest of any person in or to any motor vehicle sold or disposed of, or

mortgaged or encumbered, unless evidenced: (1) By a certificate of title, an assignment of a

certificate of title * * *." Contrary to appellant's arguments, title ownership in a specific person
                                                -7-
                                                                     Warren CA2013-05-049

other than the defendant is not an element of a theft offense. State v. Blank, 12th Dist.

Clermont No. CA96-01-004, 1996 WL 451058, *2 (Aug. 12, 1996). The Supreme Court of

Ohio has specifically stated: "In a prosecution for theft of a motor vehicle under R.C.

2913.02, R.C. 4505.04 does not mandate that a certificate of title be produced by the

prosecution to demonstrate that the person deprived of the motor vehicle is the "owner" of

the motor vehicle within the meaning of R.C. 2913.01(D)." State v. Rhodes, 2 Ohio St.3d 74

(1982), paragraph one of the syllabus. Accordingly, although introduction of a certificate of

title is admissible to provide evidence of ownership in a prosecution for theft of a motor

vehicle, such proof is not required. Rather, in determining the ownership of the vehicle, R.C.

2913.01(D) controls. See Blank at *2.

       {¶ 21} Under R.C. 2913.01(D), an owner is "any person, other than the actor, who is

the owner of, who has possession or control of, or who has any license or interest in property

or services, even though the ownership, possession, control, license, or interest is unlawful."

Thus, the important question is not whether the person from whom the property is stolen was

the actual owner, but rather whether the defendant had any lawful right to possession.

Rhodes at 76. As this court has recognized, "[t]he essence of the crime of theft is the

wrongful taking rather than a particular ownership, and it is sufficient that a thief knows that

the property is not his to take * * *." Blank at *2.

       {¶ 22} The state presented evidence at trial that appellant posted on Facebook and

Craigslist a listing which indicated the Mazda was for sale.         After responding to the

advertisement, Hodge met with appellant to view the vehicle, the two negotiated a sale price,

and Hodge ultimately paid appellant $1,450 in cash. There was also testimony that appellant

provided Hodge with the signed original title, as well as, a set of keys to the Mazda. The jury

could have concluded from this evidence that appellant sold the Mazda to Hodge on October

3, 2012. At that point, Hodge became the owner of the Mazda and appellant no longer had a
                                               -8-
                                                                         Warren CA2013-05-049

lawful right to possession of the vehicle. In addition, the jury could have concluded, based on

the evidence presented, that appellant acted with purpose to deprive Hodge of the Mazda,

without his consent, when he removed or, at his direction, had the Mazda removed from the

house in Lebanon and placed in the barn in Clearcreek Township.

       {¶ 23} After reviewing the record in a light most favorable to the state, we find that the

jury could have found the essential elements of grand theft of a motor vehicle proven beyond

a reasonable doubt. Accordingly, there was sufficient evidence to support appellant's grand

theft conviction. Appellant's first assignment of error is therefore, overruled.

       {¶ 24} Assignment of Error No. 2:

       {¶ 25} THE        TRIAL       COURT          ERRED         BY      CONVICTING           THE

DEFENDANT/APPELLANT AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 26} Although appellant's second assignment of error is framed as a challenge to the

manifest weight of the evidence supporting his convictions for tampering with records and

falsification, appellant also sets forth arguments challenging the sufficiency of the evidence

for such convictions. Because “[a] determination that a conviction is supported by the

manifest weight of the evidence will also be dispositive of the issue of sufficiency" we will

consider both arguments. See State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-

Ohio-150, ¶ 19.

       {¶ 27} As described more fully above, in determining whether the evidence presented

at trial is sufficient to sustain a conviction, "[t]he relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt." Smith at ¶

25, quoting Jenks at paragraph two of the syllabus.

       {¶ 28} On the other hand, a manifest weight of the evidence challenge examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side
                                                 -9-
                                                                       Warren CA2013-05-049

of the issue rather than the other." State v. Williams, 12th Dist. Warren No. CA2012-08-080,

2013-Ohio-3410, ¶ 30. To determine whether a conviction is against the manifest weight of

the evidence, the reviewing court must look at the entire record, weigh the evidence and all

reasonable inferences, consider the credibility of the witnesses, and determine whether in

resolving the conflicts in the evidence, the trier of fact clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial ordered.

State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66. "While

appellate review includes the responsibility to consider the credibility of witnesses and weight

given to the evidence, 'these issues are primarily matters for the trier of fact to decide[.]'"

State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-5226, ¶ 81, quoting State

v. Walker, 12th Dist. Butler No. CA2006-04-085, 2007-Ohio-911, ¶ 26. An appellate court,

therefore, will overturn a conviction due to the manifest weight of the evidence only in

extraordinary circumstances when the evidence presented at trial weighs heavily in favor of

acquittal. Williams at ¶ 30.

       {¶ 29} Appellant was convicted of one count of tampering with records in violation of

R.C. 2913.42(A)(1), which provides: "No person, knowing the person has no privilege to do

so, and with purpose to defraud or knowing that the person is facilitating a fraud shall * * *

falsify, destroy, remove, conceal, alter, deface, or mutilate any writing, computer software,

data, or record." Appellant was also convicted of one count of falsification, in violation of R.C.

2921.13(A)(5), which provides: "No person shall knowingly make a false statement, or

knowingly swear or affirm the truth of a false statement previously made, when * * * [t]he

statement is made with purpose to secure the issuance by a governmental agency of a

license, permit, authorization, [or] certificate * * *."

       {¶ 30} In arguing that his convictions were against the manifest weight of the evidence

and based on insufficient evidence, appellant essentially contends that he is the "record
                                                - 10 -
                                                                       Warren CA2013-05-049

owner of the vehicle." He therefore contends that "he could not defraud himself out of the

car" or obtain ownership from anybody else because he "already owned the car." As

described above, the jury could have reasonably concluded from the evidence presented at

trial that Hodge became the owner of the Mazda when Hodge gave appellant cash for the

vehicle. Moreover, ownership is not an element of either falsification or tampering with

records.

       {¶ 31} In addition, after reviewing the record, we cannot say that the jury clearly lost its

way in finding the evidence presented by the state supported appellant's convictions for

tampering with records and falsification. At trial, Hodge testified that on October 3, 2012, he

gave appellant $1,450 in cash for the Mazda. In addition, appellant signed the original title

and gave it to Hodge. The state also presented evidence that on October 9, 2012, appellant

went to the BMV and requested a duplicate title for a vehicle he longer had any lawful right to

possess. On the application for the duplicate title, appellant stated that the original title had

been lost. From this evidence, the jury could have inferred that appellant made such a false

statement with the intent to induce Brown to issue a duplicate title for the Mazda and thereby

nullify the original title given to Hodge. Brown confirmed that she issued the duplicate title

based on appellant's representation that the original title had been lost. Based on the

foregoing evidence and testimony, we do not find that the jury clearly lost its way in finding

appellant committed tampering with records and falsification. Therefore, because we cannot

say appellant's convictions created such a manifest miscarriage of justice that his conviction

must be reversed, we find no reason to disturb the jury's finding of guilt.

       {¶ 32} As we have determined that appellant's convictions for falsification and

tampering with records were not against the manifest weight of the evidence, we necessarily

conclude that there was sufficient evidence to support the guilty verdicts in this case. See

State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19. Accordingly,
                                               - 11 -
                                                       Warren CA2013-05-049

appellant's second assignment of error is overruled.

      {¶ 33} Judgment affirmed.


      S. POWELL and RINGLAND, JJ., concur.




                                           - 12 -